ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed 02/03/2021. Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been considered below. 
 
Response to Arguments
Applicant’s arguments filed 02/03/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

Examiner’s Statement for Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance:
The closest prior art of record – U.S. Patent Application Publication No. 2012/0224225 Al (hereinafter "Banfield et al.") in view of U.S. Patent Application Publication No. 2005/0055244 Al (hereinafter "Mullan et al."), U.S. Patent Application Publication No. 2007/0244922 Al (hereinafter "Draper et al."), and U.S. Patent Application Publication No. 2013/0197932 Al (hereinafter "Herman et al.") – does not teach the invention in the particular combination as claimed in the independent claims; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious, specifically the disclosure of: “wherein the GUI further includes interactive elements that enable the addition of new rules and deletion of existing rules, wherein in response to adding a new rule, the GUI 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.M.B./Examiner, Art Unit 3626        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626